WHATLEY, Judge.
The Department of Corrections appeals an order directing that Rubin Alvarado, a prisoner convicted of sexual battery on a child under the age of twelve and lewd and lascivious assault, be allowed visitation privileges with his children.
As Alvarado appears to recognize, “regulation of prison visitation lies wholly within the authority of the DOC.” Singletary v. Carpenter, 705 So.2d 110, 111 (Fla. 2d DCA 1998).
Accordingly, we quash the order appealed.
PATTERSON, A.C.J., and GREEN, J., concur.